Per Curiam.

Appeal by claimant from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits on the ground that he refused employment without good cause. (Labor Law, § 593, subd. 2.) Claimant complains, not without reason, of the insufficiency and impropriety of the initial determination, which stated as the reason for the finding of a refusal of employment without good cause that: “ The employer does not substantiate your contentions therefore deemed to be a refusal without good cause.” Although this langauge may be susceptible of the construction that claimant’s version was found not credible, we need not analyze or evaluate it as the subsequent Referee’s decision and that of the board are on proper and sufficint grounds; these being, in substance, that the employer offered claimant re-employment as a truck driver at $100 for a five-day 40-hour week, that if the employer did not, as claimant anticipated it might not, comply substantially with the terms of hire, claimant could have left the employment with good cause, and “that claimant has not established good cause for refusing the job when he did.” (Emphasis supplied.) The factual issues, including that of claimant’s credibility, were for the board to resolve and we find in this record no ground upon which we could interfere with the board’s determination. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur; Taylor, J., not voting.